STATE OF MICHIGAN

                             COURT OF APPEALS



                                                                       UNPUBLISHED
In re J. R. N. LINNER, Minor.                                          July 7, 2016

                                                                       Nos. 330241; 330243
                                                                       Cass Circuit Court
                                                                       Family Division
                                                                       LC No. 15-000081-NA


Before: MARKEY, P.J., and OWENS and BOONSTRA, JJ.

PER CURIAM.

        In docket no. 330241, respondent-mother appeals by right the October 16, 2015 order
terminating her parental rights to the minor child JRNL under MCL 712A.19b(3)(i) (prior
termination of parental rights due to serious and chronic neglect; prior attempts at parental
rehabilitation unsuccessful) and (l) (parent’s rights to another child terminated under section
(2)(b)). In docket no. 330243, respondent-father appeals by right the October 16, 2015 order
terminating his parental rights to JRNL under MCL 712A.19b(3)(i) and (l). We affirm.

         Mother’s rights to two minor children, KB and MV, were involuntarily terminated on
January 31, 2002.1 On January 10, 2005, mother and father’s parental rights to the minor child
SL were terminated. JRNL was born on November 11, 2005. When JRNL was an infant,
mother and father left her in the custody of mother’s maternal cousin Laura Stineback and her
husband, Terry Stineback. Mother and father never saw JRNL after they left her with the
Stinebacks. They never attempted to retrieve her, and they did not contribute to her support.
Initially, every six months, mother signed a power of attorney to allow the Stinebacks to care for
JRNL, but she eventually stopped doing so. In January 9, 2012, the Stinebacks were appointed
guardians of JRNL. On May 12, 2015, Terry shot and killed Laura while JRNL was in the home.
JRNL was placed in the custody of the Department of Health and Human Services (DHHS)2 the
next day, and the trial court took jurisdiction over her on June 29, 2015. Mother’s and father’s
rights to JRNL were terminated on October 16, 2015.




1
    The father of KB and MV voluntarily released his rights to them.
2
 The Department of Human Services initiated this case, but it has since been merged into the
newly created DHHS. We therefore refer to the newly formed Department in this opinion.


                                                 -1-
        Mother and father argue that the trial court erred in considering certain documents when
finding that termination was proper under MCL 712A.19b(3)(i). Specifically, mother argues that
the trial court erred in considering a parenting assessment performed on her in 2001 in
connection with the proceedings regarding KB and MV because the assessment was not entered
into evidence, and she did not receive notice that the trial court would use it. Father argues that
the trial court erred in considering a report of a psychological evaluation performed on him in
2004 in connection with the proceedings regarding SL because he was not provided with a copy
of the evaluation or an opportunity to cross-examine the individual who created the report. MCR
3.977(H)(2) states that at a hearing on a supplemental petition for termination of parental rights,

       all relevant and material evidence, including oral and written reports, may be
       received by the court and may be relied upon to the extent of its probative value.
       The parties must be afforded an opportunity to examine and controvert written
       reports received by the court and shall be allowed to cross-examine individuals
       who made the reports when those individuals are reasonably available.

And, when deciding whether to terminate parental rights, a trial court is permitted to consider all
of the evidence in the record. In re LaFlure, 48 Mich. App. 377, 391; 48 NW2d 482 (1973).

         The 2001 assessment was relevant to show that “prior attempts to rehabilitate” mother
were unsuccessful pursuant to MCL 712A.19b(3)(i). Specifically, the assessment stated that
mother was hostile to services; she took no responsibility for her own behavior, and she did not
acknowledge her need to change. The assessment concluded that it was “extremely unlikely that
she will be able to overcome these barriers . . . .” Contrary to mother’s argument, she was
“afforded an opportunity to examine and controvert” the document. MCR 3.977(H)(2). The
assessment was contained in a package of documents submitted to the trial court as evidence.
The cover letter to this package is dated July 17, 2015, and the trial court stamped the letter on
July 20, 2015, indicating that the trial court received the package of documents on that date. The
cover letter states that a copy of the package of documents, which included the 2001 assessment,
was sent to mother’s counsel. So, mother was provided with a copy of the assessment, and she
had an “opportunity to examine and controvert” it. MCR 3.977(H)(2). Mother has provided
absolutely no evidence to the contrary. Furthermore, the author of the assessment testified at the
termination hearing, and mother’s counsel cross-examined him. Therefore, the trial court did not
clearly err in citing the 2001 assessment in finding that termination of mother’s parental rights
was proper under MCL 712A.19b(3)(i). In re VanDalen, 293 Mich. App. 120, 139; 809 NW2d
412 (2011) (trial court’s determination that a statutory ground for termination of parental rights
exists is reviewed for clear error).

        Similarly, the 2004 psychological evaluation of father was relevant because it supported
the trial court’s finding that prior attempts to rehabilitate father were unsuccessful, which was a
requirement for termination under MCL 712A.19b(3)(i). The evaluation stated that father lacked
parenting knowledge, that father should not be SL’s caregiver, and that treatment for father
would not be beneficial. Father argues that he was not provided with a copy of this report, but
evidence shows that he was. The evaluation report was submitted to the trial court as part of a
package of documents submitted as exhibits. The cover letter to this package is dated October 9,
2015. The trial court stamped this cover letter as having received it on October 12, 2015. The
cover letter states that a copy of the package of documents was sent to father’s counsel.

                                                -2-
Furthermore, the evaluation was submitted to the trial court at the beginning of the termination
hearing. Therefore, father was “was afforded an opportunity to examine and controvert” the
2004 evaluation. MCR 3.977(H)(2). Father argues that he did not have the opportunity to cross-
examine the author of the report. But, there is no indication that father subpoenaed the author to
appear at the termination hearing. The trial court did not clearly err in finding that termination of
father’s rights was proper under MCL 712A.19b(3)(i). In re VanDalen, 293 Mich. App. at 139.

        Mother and father also argue error, claiming that reasonable efforts at reunification were
not made. “When a child is removed from a parent’s custody, the agency charged with the care
of the child is [usually] required to report to the trial court the efforts made to rectify the
conditions that led to the removal of the child.” In re Plump, 294 Mich. App. 270, 272; 817
NW2d 119 (2011). Reasonable efforts at reunification are not required, however, where “[t]he
parent has had rights to the child’s siblings involuntarily terminated.” MCL 712A.19a(2)(c). As
discussed above, mother and father’s rights to JRNL’s siblings were involuntarily terminated.
Therefore, reasonable efforts at reunification were not required with regard to either mother or
father. Id.

        Mother and father also argue that the trial court violated MCL 712A.19a(2) when it failed
to explicitly make a finding that reasonable efforts were not required. First, the plain and
ordinary meaning of MCL 712A.19a(2) did not require the trial court to make an explicit finding
that reasonable efforts were not required. That provision requires a trial court to conduct a
permanency planning hearing within 30 days after determining that reasonable efforts are
unnecessary. See DiBenedetto v West Shore Hosp, 461 Mich. 394, 402; 605 NW2d 300 (2000)
(The words of a statute must be given their plain and ordinary meaning). Furthermore, at the
termination hearing the trial court correctly stated that under the law, services were not required
in this case and that further efforts at reunification would have given “false hope” to mother and
father. As discussed above, MCL 712A.19a(2)(c) explicitly states that reasonable efforts at
reunification are not required where “[t]he parent has had rights to the child’s siblings
involuntarily terminated.” Because mother and father’s rights to JRNL’s siblings were
involuntarily terminated, reasonable efforts in respect to this child were not required.
Consequently, the trial court did not err by refusing to order further reasonable efforts at
reunification. MCL 712A.19a(2)(c).

       Father argues that because the trial court ordered reasonable efforts at the June 29, 2015
adjudication and at the July 24, 2015 disposition, he was entitled to services. He abandons this
argument by citing no legal authority to support it. Prince v MacDonald, 237 Mich. App. 186,
197; 602 NW2d 834 (1999). Mother and father have not established plain error with regard to
reasonable efforts. Rivette v Rose-Molina, 278 Mich. App. 327, 328-329; 750 NW2d 603 (2008).

        Finally, father argues on appeal in docket no. 330243 that termination was not in JRNL’s
best interests. “Once a statutory ground for termination has been proven, the trial court must find
that termination is in the child’s best interests before it can terminate parental rights.” In re
Olive/Metts, 297 Mich. App. 35, 40; 823 NW2d 144 (2012) (citations omitted). This Court
reviews the trial court’s determination of best interests for clear error. Id.; In re VanDalen, 293
Mich. App. at 139, 141. When considering best interests, the focus is on the child rather than the
parent. In re Moss, 301 Mich. App. 76, 87; 836 NW2d 182 (2013). The trial court may consider
such factors as “the child’s bond to the parent, the parent’s parenting ability, the child’s need for

                                                -3-
permanency, stability, and finality, and the advantages of a foster home over the parent’s
home[.]” In re Olive/Metts, 297 Mich. App. at 41-42 (citations omitted).

        The trial court did not clearly err in finding that termination of father’s rights was in
JRNL’s best interests. Id at 40. Father, along with mother, left her with the Stinebacks when she
was an infant. Father never attempted to see her again, and he did not support her. JRNL did not
know father, and there was no bond between them. Furthermore, evidence shows that JRNL
suffered severe trauma. She required a committed caregiver who understood her needs.
Psychological evaluations performed on father over time show that he was unable to provide
JRNL the degree of care she needed. Moreover, father’s neglect of JRNL and his child SL
clearly shows his inability to provide permanency and stability. See Id at 42.

       We affirm.

                                                           /s/ Jane E. Markey
                                                           /s/ Donald S. Owens
                                                           /s/ Mark T. Boonstra




                                               -4-